Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 3, 2016

                                       No. 04-16-00140-CR

                                      Matthew David LEAL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 492801
                            Honorable Jason Wolff, Judge Presiding


                                          ORDER

         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on July 5, 2016.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court